IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

DEXTER FARMER,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-159

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed May 4, 2015.

An appeal from the Circuit Court for Leon County.
Frank Sheffield, Judge.

Tracy Record, Port St. Lucie, for Appellant.

Pamela Jo Bondi, Attorney General, and Angela R. Hensel, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., RAY and KELSEY, JJ., CONCUR.